Case 1:21-mc-00682-AT Document 1-6 Filed 08/19/21 Page 1 of 15




                                                                 E
                                                                 X
                                                                 H
                                                                 I
                                                                 B
                                                                 I
                                                                 T

                                                                 E
             Case 1:21-mc-00682-AT Document 1-6 Filed 08/19/21 Page 2 of 15




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                   Case No. 0:20-cv-60075-RKA

 MATTHEW SCHRIER,

             Plaintiff,

 v.

 QATAR ISLAMIC BANK,

             Defendant.


                                     NOTICE OF SUBPOENA

          Pursuant to Federal Rule of Civil Procedure 45(a)(4), Plaintiff Matthew Schrier hereby

gives Defendant Qatar Islamic Bank notice that he will issue a Subpoena to Produce Documents,

Information, or Objects to Deutsche Bank Trust Company Americas, a copy of which is attached

hereto.

          Respectfully submitted this 15th day of July, 2021.


                                               /s/ John H. Rains IV
                                               John H. Rains IV
                                               Florida Bar No. 56859
                                               Rains@bmelaw.com
                                               Kamal Ghali (admitted pro hac vice)
                                               Georgia Bar No. 805055
                                               ghali@bmelaw.com
                                               Matthew R. Sellers (admitted pro hac vice)
                                               Georgia Bar No. 691202
                                               sellers@bmelaw.com
                                               BONDURANT, MIXSON & ELMORE, LLP
                                               3900 One Atlantic Center
                                               1201 West Peachtree Street, N.W.
                                               Atlanta, Georgia 30309
                                               Telephone: (404) 881-4100
                                               Facsimile: (404) 881-4111



#3033214v1
             Case 1:21-mc-00682-AT Document 1-6 Filed 08/19/21 Page 3 of 15




                                         G. Scott Hulsey (admitted pro hac vice)
                                         D.C. Bar No. 449040
                                         Scott.hulsey@kobrekim.com
                                         Carrie A. Tendler (admitted pro hac vice)
                                         New York Bar No. 4400842
                                         Carrie.tendler@kobrekim.com
                                         KOBRE & KIM
                                         1919 M Street, NW
                                         Washington, DC 20036
                                         Telephone: (202) 664-1904
                                         Facsimile: (202) 664-1920

                                         Kevin T. Carroll (admitted pro hac vice)
                                         D.C. Bar No. 1020479
                                         New York Bar No. 4075339
                                         kcarroll@wiggin.com
                                         WIGGIN AND DANA LLP
                                         800 17th Street, N.W., Suite 520
                                         Washington, DC 20006
                                         Telephone: (202) 800-2475
                                         Facsimile: (212) 551-2888

                                         Attorneys for Plaintiff




#3033214v1
                                            2
             Case 1:21-mc-00682-AT Document 1-6 Filed 08/19/21 Page 4 of 15




                                CERTIFICATE OF SERVICE

        I hereby certify that I have served a true and correct copy of the foregoing NOTICE OF

SUBPOENA by electronic mail to Qatar Islamic Bank’s counsel of record as follows:

                 T. Michale Guiffre
                 mguiffre@crowell.com
                 Shawn C. Layman
                 slayman@crowell.com
                 Crowell & Moring LLP
                 1001 Pennsylvania Avenue NW
                 Washington, DC 20004

        This 15th day of July, 2021.

                                                /s/ John H. Rains IV
                                                John H. Rains IV




#3033214v1
                                               3
                      Case 1:21-mc-00682-AT Document 1-6 Filed 08/19/21 Page 5 of 15
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Southern District
                                                       __________ Districtof
                                                                           ofFlorida
                                                                             __________
                        Matthew Schrier
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 20-cv-60075
                       Qatar Islamic Bank
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                            Deutsche Bank Trust Corporation
To:

                                                       (Name of person to whom this subpoena is directed)

      ✔
      ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Exhibit A.



 Place:                                                                                 Date and Time:
           800 3rd Avenue, New York, NY 10022
                                                                                                             08/02/2021 9:30 am

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        07/15/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                   /s/ John H. Rains IV
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)   Matthew Schrier
                                                                        , who issues or requests this subpoena, are:
John H. Rains IV (rains@bmelaw.com), Kamal Ghali (ghali@bmelaw.com), and Matthew Sellers (sellers@bmelaw.com)

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                      Case 1:21-mc-00682-AT Document 1-6 Filed 08/19/21 Page 6 of 15
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 20-cv-60075

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                       Case 1:21-mc-00682-AT Document 1-6 Filed 08/19/21 Page 7 of 15
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
         Case 1:21-mc-00682-AT Document 1-6 Filed 08/19/21 Page 8 of 15




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                    Case No. 0:20-cv-60075-RKA


 MATTHEW SCHRIER,

         Plaintiff,

 v.

 QATAR ISLAMIC BANK,

         Defendant.


                                     SUBPOENA EXHIBIT A

       Pursuant to Federal Rule of Civil Procedure 45, Plaintiff Matthew Schrier requests that

Deutsche Bank Trust Corporation produce the following categories of documents in response to

the lawfully issued subpoena to which these requests are attached.

                                           DEFINITIONS

       1.         “You” and/or “Your” means Deutsche Bank Trust Corporation, and its officers,

directors, employees, agents, representatives, affiliates, subsidiaries, or any other person or entity

operating on your behalf.

       2.         “Person(s)” means any natural person or any business, legal, or government entity

or association.

       3.         “QIB” means Qatar Islamic Bank and its officers, directors, employees, agents,

representatives, or any other person or entity acting on its behalf.

       4.         “Correspondent account” has the meaning given in 31 C.F.R. § 561.306.
         Case 1:21-mc-00682-AT Document 1-6 Filed 08/19/21 Page 9 of 15




       5.      “Due diligence policy” means policy, procedure, or protocol adopted by You to

investigate, audit, review, or monitor customers and accounts for any potential risk.

       6.      “Anti-terrorism financing policy” means any policy, procedure, or protocol

adopted by You and designed to prevent Your services being used to support terrorism.

       7.      “Anti-money laundering policy” means any policy, procedure, or protocol

adopted by You and designed to prevent Your services being used to commit any of the acts

described in 18 U.S.C. § 1956.

       8.      “Saad bin Saad al-Kabi” refers to the Qatari national who spearheaded the Madid

Ahl al-Sham campaign and was designated by the U.S. Department of the Treasury as a

Specially Designated Global Terrorist in 2015. The name also includes all al-Kabi’s aliases

listed on the Treasury designation, which may be accessed at:

https://www.treasury.gov/resource-center/sanctions/OFAC-Enforcement/Pages/20150805.aspx

       9.      “Qatar Charity” refers to the Doha-based non-governmental organization founded

in 1992 under Qatari law as the Qatar Charitable Society.

       10.     “Nusra Front” means the al-Qaeda-affiliated Syrian militant Islamist group

designated by the U.S. Department of State as a Foreign Terrorist Organization pursuant to 8

U.S.C. § 1189 and currently operating under the name Hay’at Tharir al-Sham. Nusra Front also

refers to any of the same group’s other aliases, e.g., Jabhat Fatah al-Sham.

       11.     “Ahrar al-Sham” refers to the Syrian militant Islamist group opposed to the Assad

regime and allied with the Nusra Front, and includes any successors to that organization,

including the Syrian Liberation Front.




                                                 2
        Case 1:21-mc-00682-AT Document 1-6 Filed 08/19/21 Page 10 of 15




       12.     “Syrian Islamic Front” refers to a coalition of Syrian militant Islamist groups

dominated by Ahrar al-Sham opposed to the Assad regime, and includes any successors to that

coalition, such as the Islamic Front.

       13.     “Document” or “documents” is used in the broadest and most expansive sense

permissible under Federal Rule of Civil Procedure 34 and includes and refers to, but without

limitation: all writings and things of any nature by which information may be stored or

communicated, including originals and all non-identical copies and drafts thereof, in your

possession, custody, or control, regardless of where located, including without limitation

contracts, agreements, memoranda, notes, correspondence, letters, e-mails, communications,

telegrams, teletypes, telecopies, transmissions, messages (including, but not limited to, records,

reports, or memoranda of telephone calls and conversations), reports, studies, summaries,

analyses, minutes, diaries, calendars, logs, notes, agenda, bulletins, notices, circulars,

announcements, instructions, charts, tables, manuals, brochures, schedules, price lists, records,

orders, invoices, statements, bills, books of account, ledgers, statistical, accounting, and financial

statements, forecasts, work papers, notebooks, data sheets, translations, photographs, drawings,

tape recordings, computer-stored information which can be retrieved or placed into reasonably

usable form, written communications and written evidence of oral communications, and any

other “document” from which information can be obtained or translated, if necessary, by you

through detection devices into reasonably usable form. In all cases where originals and/or non-

identical copies are not available, “documents” also means identical copies of original

documents and copies of non-identical copies.




                                                  3
        Case 1:21-mc-00682-AT Document 1-6 Filed 08/19/21 Page 11 of 15




       14.     “And” as well as “or” shall be construed disjunctively or conjunctively to bring

within the scope of each request all documents, writings, and things which might otherwise be

construed to be outside its scope.

       15.     The use herein of the singular form of any noun or pronoun shall include, where

appropriate, the plural thereof; the use herein of the masculine gender shall include, where

appropriate, the feminine.

       16.     The terms “reflect,” “relate,” “regard,” and “concern,” and derivations thereof, are

intended to have the broadest possible scope so that all documents, including drafts, are included

if they in any way constitute, contain, pertain to, or mention the indicated subject or document.

Whenever a document provides part, but less than all, of the information requested, such

document should be produced along with all other related documents.

       17.     The term “communication” includes, but is not limited to, all inquiries,

discussions, conversations, negotiations, agreements, understandings, meetings, conferences,

interviews, telephone conversations, correspondence, notes, minutes, memoranda, telegrams,

telexes, electronic mail messages, facsimiles, advertisements, or other forms of oral or written

intercourse, however transmitted.

       18.     The present tense shall be construed to include the past tense and vice versa.

       19.     Any word not defined will have its ordinary meaning.

                                        INSTRUCTIONS

       1.      In general. You must furnish all documents available to You, including

documents in the possession, custody, or control of Your attorneys, agents, accountants,

employees, consultants, representatives, or any other Persons acting on Your behalf.




                                                 4
          Case 1:21-mc-00682-AT Document 1-6 Filed 08/19/21 Page 12 of 15




       2.       Time period. Unless otherwise noted, these Requests seek documents from

January 1, 2010 to December 31, 2014.

       3.       Alleged ambiguity. If, in the course of responding to these Requests, you

encounter any ambiguity in a Request, a definition, or an instruction relevant to a Request, please

explain what you find to be ambiguous and what construction you used in providing your

answer.

       4.       Electronic records. These Requests specifically seek electronic records,

including, but not limited to, email, texts, instant messages, voicemails or voice recordings, word

processing documents, PowerPoint files and Excel spreadsheets. You shall produce all such

records regardless of whether they are maintained or stored on an active, storage or archived

system. Thus, these Requests specifically include, but are not limited to, active, near-line and

off-line electronic records, as well as electronic records stored on back-up tapes, floppy disc,

compact disc, disaster tapes, magnetic tapes or any other medium used to store or archive email.

These Requests also specifically include “deleted” emails that can be retrieved. Finally, these

Requests seek metadata. Please produce all electronic records in their native form.

       5.       Privilege. If any document or information sought by any Request herein is

withheld because you claim that such document or information is protected from discovery by

the attorney work product doctrine or by any privilege, state the following with respect to such

information

            a. the applicable date(s);

            b. the identity(ies) of the author(s) or maker(s), including the business or legal

                title(s) or position(s);

            c. the identity(ies) of the recipient(s), including business or legal title or position;



                                                   5
        Case 1:21-mc-00682-AT Document 1-6 Filed 08/19/21 Page 13 of 15




            d. the subject matter(s);

            e. the identity(ies) of all other persons who received copies or otherwise learned of

               the communication; and

            f. the specific factual basis of the claimed privilege or other protection from

               discovery.

       6.      Attached documents. Produce all documents attached to any responsive

document, including all documents attached to any email.

       7.      Non-identical documents. These Requests seek each and every non-identical

copy of a document, whether different from the original because of stamps, indications of

receipt, handwritten notes, marks, attachments, or any other reason.

       8.      Unavailable documents. If any document which you would have produced in

response to any Request was, but is no longer, in your present possession or subject to your

control or is no longer in existence, please state whether any such document is: (a) missing or

lost; (b) destroyed; (c) transferred to others; or (d) otherwise disposed of. In any such instance

set forth the surrounding circumstances and any authorization for such disposition and state the

approximate date of any such disposition, and, if known, state the present location and custodian

of such document.

       9.      Continuing obligation. These Requests are continuing in nature, up to and during

the course of trial. In the event that you obtain any additional documents or information that are

responsive to these Requests, please timely supplement your response to each such Request.

                                 REQUESTED DOCUMENTS

       1.      Produce Documents sufficient to show all correspondent accounts QIB held with

You.



                                                 6
        Case 1:21-mc-00682-AT Document 1-6 Filed 08/19/21 Page 14 of 15




       2.      Produce all agreements between QIB and You that governed or concerned the

correspondent accounts You maintained for QIB.

       3.      Produce all statements of account for each correspondent account QIB held with

You.

       4.      Produce all documents that reflect or relate to all transactions involving any

correspondent account QIB held with You and any QIB account belonging to Saad bin Saad al-

Kabi, Saad bin Saad al-Kabi’s children, or any QIB account with the account number 200072076

(or associated IBAN account number).

       5.      Produce all documents that reflect or relate to all transactions involving any

correspondent account QIB held with you and any QIB account belonging to Qatar Charity,

including, but not limited to, QIB account numbers 10100152344, 50100006010, 50100024571,

50100024640, 50100024995, 50200000121, 50200000126, or 50200000051.

       6.      Produce all currency transaction reports for all exchanges conducted by You for

the benefit of QIB.

       7.      Produce all documents that reflect or relate to any due diligence You did on QIB,

Saad bin Saad al-Kabi, any of his children, or Qatar Charity, including any due diligence on any

transaction or account associated with any of them.

       8.      Produce all documents that reflect or relate to any violations of Your anti-

terrorism financing or anti-money laundering policies involving any QIB correspondent account.

       9.      Produce all communications You had with QIB regarding its use of its

correspondent accounts with You to execute transactions for Saad bin Saad al-Kabi, any of Saad

bin Saad al-Kabi’s children, a QIB account with the account number 200072076 (or associated




                                                 7
        Case 1:21-mc-00682-AT Document 1-6 Filed 08/19/21 Page 15 of 15




IBAN account number), Qatar Charity, or QIB account numbers 10100152344, 50100006010,

50100024571, 50100024640, 50100024995, 50200000121, 50200000126, or 50200000051.

       10.     Produce all communications You had with Saad bin Saad al-Kabi, Saad bin Saad

al-Kabi’s children, or Qatar Charity.

       11.     Produce all communications You had with QIB regarding Your due diligence,

anti-terrorism financing, or anti-money laundering policies, including any communications

related to any violation of those policies involving any QIB account.

       12.     Produce all communications You had with QIB regarding Syrian militant groups,

the Syrian Civil War, the Madid Ahl al-Sham campaign, the Nusra Front, Ahrar al-Sham, or the

Syrian Islamic Front.




                                                8
